EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated October 28, 2009 relating to the financial statements, financial statement schedule, and the effectiveness of internal control over financial reporting, which appears in Micron Technology, Inc.'s Annual Report on Form 10-K for the fiscal year ended September 3, 2009. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP San Jose, California June 16, 2010
